CAMPBELL, Judge.
Appellant challenges the final order awarding attorney’s fees to appellees and the final judgment establishing the amount of those fees. We find no merit in appellant’s argument that the trial court abused its discretion in awarding attorney’s fees under the offer of judgment and affirm both the order and final judgment without further discussion.
We do however find merit in appellant’s contention, to which appellees concede, that the final judgment erroneously provides for the assessment of inter*257est on the judgment from the date of the hearing, July 8, 1996, instead of from the date the order was signed, August 22, 1996. Entitlement to attorney’s fees based on an offer of judgment pursuant to section 768.79, Florida Statutes (1995) is not determined for the purpose of assessing interest on the fees until the entry of the judgment making the determination of the entitlement to such fees. Bremshey v. Morrison, 621 So.2d 717 (Fla. 5th DCA 1993), approved, Quality Engineered Installation, Inc. v. Higley South, Inc., 670 So.2d 929, 931 (Fla.1996).
Accordingly, we remand for correction of the final order to reflect interest from August 22,1996.
THREADGILL, C.J., and WHATLEY, J., concur.